DETAILED ACTION
Status of Claims
The following is a final office action in response to the amendment filed January 28, 2021.  Claims 1-23 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments
The objection of claims has been withdrawn. 
Applicant's prior art arguments have been fully considered but they are not persuasive.
Applicant contends that Examiner’s proposed modification based on NPL Ref U renders Yankton inoperative for its intended purpose.  NPL Ref U modification for a kiosk to produce military decoration racks does not render Yankton inoperable for its intended purposes, namely, a kiosk to produce a custom product.
Applicant contends that Yankton does not disclose wherein the kiosk is a first kiosk, the method comprising: retrieving the input data from a second kiosk in electronic communication with the data storage unit.  The Examiner looked to Applicant’s specification for further disclosure on the function of the 1st and 2nd kiosk.  Applicant’s specification disclosure specifically contemplates input modules that may retrieve data entered at other kiosks or data entered within other compatible software systems (paragraph [0037]).  Yankton, though does indeed teach wherein the kiosk is a first kiosk, the method comprising: retrieving the input data from a second kiosk in electronic communication with the data storage unit (Yankton: paragraph [0008] - other embodiments, the electronic order page is located at a kiosk and the information is stored locally at the kiosk before being physically transported and uploaded or electronically sent to the software program and fabrication machine, paragraph [0046] - In one example, a user, after purchasing the surfboard online from the website (1st kiosk), could return to the website (a 2nd kiosk) and login).  Yankton thereby teaches the claimed limitation.



	
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yankton et al (US 2008/0147512 A1) in view of NPL Ref U.  

Regarding claims 1 and 14, Yankton discloses method for producing military decoration racks at a military decoration rack kiosk, the method comprising: 
            receiving user input for creating a design from a user via an input interface of a kiosk, the kiosk further comprising: a kiosk display unit; and a processing unit configured to execute instruction data that has been stored at the data storage unit; wherein the processing unit is in electronic communication with the data storage unit; wherein the instruction data includes, an input module, an arrangement module, and a display module (Yankton: see at least: Figure 1 and abstract); 
 transmitting the instruction data from the data storage unit to the kiosk; translating, at the processing unit executing the received instruction data via the input module, the user input into input data; transforming, via the arrangement module, the input data and the regulation data into data corresponding to the user input; producing, via the display module, a visual representation of the product; displaying, via the display unit, the visual representation to the user (Yankton: Figure 4-18);
transmitting the rack data to a production facility in electronic communication with the kiosk; (Yankton: paragraph [0056] - When the order is complete, the files are sent to the fabricating machine so that the customized board can be fabricated in accordance with the customer's specifications found in the customer file);
producing the product via the production facility (Yankton: Figure 2, 3 - machine shape board 3-8, paragraph [0042] - Steps 202 through 236 illustrate the steps involved in the production and shipping of a customized board)..
Yankton does not expressly disclose storing regulation data in a data storage unit that is remote from the military decoration rack kiosk, the regulation data comprising military decoration rack regulations corresponding to the proper arrangement of decorations according to relevant military regulations; receiving user input for creating a design from a user via an input interface, wherein the military decoration rack kiosk receives the user input that specifies at least one of a military ribbon and a military medal that is to be incorporated into a military decoration rack that is to be generated based on the user input received at the military decoration rack kiosk; rack data that defines a military decoration rack corresponding to the user input; a visual representation of the military decoration rack; producing the military decoration rack.  NPL Ref U discloses storing regulation data in a data storage unit that is remote from the military decoration rack kiosk, the regulation data comprising military decoration rack regulations corresponding to the proper arrangement of decorations according to relevant military regulations; receiving user input for creating a design from a user via an input interface, wherein the military decoration rack kiosk receives the user input that specifies at least one of a military ribbon and a military medal that is to be incorporated into a military decoration rack that is to be generated based on the user input received at the military decoration rack kiosk; rack data that defines a military decoration rack corresponding to the user input; a visual representation of the military decoration rack; producing the military decoration rack (NPL Ref U: page 1). 
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the method and apparatus of Yankton to have included storing regulation data in a data storage unit that is remote from the military decoration rack kiosk, the regulation data comprising military decoration rack regulations corresponding to the proper arrangement of decorations according to relevant military regulations; receiving user input for creating a design from a user via an input interface, wherein the military decoration rack kiosk receives the user input that specifies at least one of a military ribbon and a military medal that is to be incorporated into a military decoration rack that is to be generated based on the user input received at the military decoration rack kiosk; rack data that defines a military decoration rack corresponding to the user input; a visual representation of the military decoration rack; producing the military decoration rack, as taught by NPL Ref U in order to ensure precedent accuracy (see NPL Ref U).

Regarding claims 2, 9, and 15, Yankton and NPL Ref U teach or suggest all the limitations of claims 1, 8, and 14 as noted above.  Yankton further discloses wherein the production facility is located remote of the kiosk (Yankton: abstract - When the order is complete, the files are sent to the fabricating machine so that the customized board can be fabricated in accordance with the customer's specifications found in the customer file, paragraph [0003] - Embodiments allow users to have a traditional brick and mortar surf shop experience over a network such as the internet or any other computer based medium such as a remote kiosk so that the customer user can customize the board to his or her specifications before making a final purchase decision).  NPL Ref U further discloses a military decoration rack (NPL Ref U: page 1).

Regarding claims 3, 10, and 16, Yankton and NPL Ref U teach or suggest all the limitations of claims 1, 8, and 14 as noted above.  Yankton further discloses wherein the production facility is located proximal the kiosk (Yankton: paragraph [0045] - The brochure may also be presented to a cashier in a storefront scenario so payment can be made in person and the information contained on the brochure/chip may be transferred to the customization machine where the board can be created according to the specifications of the user).  NPL Ref U further discloses a military decoration rack (NPL Ref U: page 1).

Regarding claims 4 and 17, Yankton and NPL Ref U teach or suggest all the limitations of claims 1 and 14 as noted above.  Yankton further discloses wherein the transmitting step comprises: transmitting the rack data via a communication module of the kiosk (Yankton: paragraph [0008] - other embodiments, the electronic order page is located at a kiosk and the information is stored locally at the kiosk before being physically military decoration rack (NPL Ref U: page 1).

Regarding claims 5, 11, and 18, Yankton and NPL Ref U teach or suggest all the limitations of claims 1, 8, and 14 as noted above.  Yankton further discloses receiving additional user input; revising, in response to the additional user input, the rack data; producing a revised visual representation of the product; displaying the revised visual representation to the user (Yankton: Figure 4 - update board).  NPL Ref U further discloses military decoration rack (NPL Ref U: page 1).

Regarding claims 6, 12, and 19, Yankton and NPL Ref U teach or suggest all the limitations of claims 1, 8, and 14 as noted above.  Yankton further discloses storing the input data in a data storage unit in electronic communication with the kiosk (Yankton: paragraph [0008] - other embodiments, the electronic order page is located at a kiosk and the information is stored locally at the kiosk before being physically transported and uploaded or electronically sent to the software program and fabrication machine).  NPL Ref U further discloses a military decoration rack (NPL Ref U: page 1). 

Regarding claims 7, 13, and 20, Yankton and NPL Ref U teach or suggest all the limitations of claims 1, 8, and 14 as noted above.  Yankton further discloses wherein the kiosk is a first kiosk, the method comprising: retrieving the input data from a second kiosk in electronic communication with the data storage unit (Yankton: paragraph [0008] - other embodiments, the electronic order page is located at a kiosk and the information is stored st kiosk), could return to the website (a 2nd kiosk) and login).  NPL Ref U further discloses a military decoration rack (NPL Ref U: page 1).

Regarding claim 8, Yankton discloses method for producing military decoration racks at a military decoration rack kiosk, the method comprising: 
            receiving user input for creating a design from a user via an input interface of a kiosk, the kiosk further comprising: a kiosk display unit; and a processing unit configured to execute instruction data that has been stored at the data storage unit; wherein the processing unit is in electronic communication with the data storage unit; wherein the instruction data includes, an input module, an arrangement module, and a display module (Yankton: see at least: Figure 1 and abstract); 
 transmitting the instruction data from the data storage unit to the kiosk; translating, at the processing unit executing the received instruction data via the input module, the user input into input data; transforming, via the arrangement module, the input data and the regulation data into data corresponding to the user input; communicating the data from the storage unit to the display unit; generating, at the kiosk, a visual representation based upon the data; producing, via the display module, a visual representation of the product; displaying, via the display unit, the visual representation to the user (Yankton: Figure 4-18);
transmitting the rack data to a production facility in electronic communication with the kiosk; (Yankton: paragraph [0056] - When the order is complete, the files are sent to the fabricating machine so that the customized board can be fabricated in accordance with the customer's specifications found in the customer file);
producing the product via the production facility (Yankton: Figure 2, 3 - machine shape board 3-8, paragraph [0042] - Steps 202 through 236 illustrate the steps involved in the production and shipping of a customized board)..
Yankton does not expressly disclose storing regulation data in a data storage unit that is remote from the military decoration rack kiosk, the regulation data comprising military decoration rack regulations corresponding to the proper arrangement of decorations according to relevant military regulations; receiving user input for creating a design from a user via an input interface, wherein the military decoration rack kiosk receives the user input that specifies at least one of a military ribbon and a military medal that is to be incorporated into a military decoration rack that is to be generated based on the user input received at the military decoration rack kiosk; rack data that defines a military decoration rack corresponding to the user input; a visual representation of the military decoration rack; producing the military decoration rack.  NPL Ref U discloses storing regulation data in a data storage unit that is remote from the military decoration rack kiosk, the regulation data comprising military decoration rack regulations corresponding to the proper arrangement of decorations according to relevant military regulations; receiving user input for creating a design from a user via an input interface, wherein the military decoration rack kiosk receives the user input that specifies at least one of a military ribbon and a military medal that is to be incorporated into a military decoration rack that is to be generated based on the user input received at the military decoration rack kiosk; rack data that defines a military decoration rack corresponding to the user input; a visual representation of the military decoration rack; producing the military decoration rack (NPL Ref U: page 1). 
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the method and apparatus of Yankton to have included storing regulation data in a data storage unit that is remote from the military decoration rack kiosk, the regulation data comprising military decoration rack regulations corresponding to the proper arrangement of decorations according to relevant military regulations; receiving user input for creating a design from a user via an input interface, wherein the military decoration rack kiosk receives the user input that specifies at least one of a military ribbon and a military medal that is to be incorporated into a military decoration rack that is to be generated based on the user input received at the military decoration rack kiosk; rack data that defines a military decoration rack corresponding to the user input; a visual representation of the military decoration rack; producing the military decoration rack, as taught by NPL Ref U in order to ensure precedent accuracy (see NPL Ref U).



Regarding claims 21, 22, and 23, Yankton and NPL Ref U teach or suggest all the limitations of claims 1, 8, and 14 as noted above.  Yankton further discloses displaying a visualization of a decoration on the unit in response to the user entering a partial description (Yankton: Figure 12).  NPL Ref U further discloses a decoration on the military decoration rack display (NPL Ref U: page 1).
With regard to the limitation of said particular type of partial description.  Yankton and NPL Ref U do not expressly a partial description of the at least one of the military ribbon and the military medal referenced in decoration data.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The performing and receiving steps would be performed the same regardless of the type of partial description entered.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).



 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625